Citation Nr: 1816280	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  15-19 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1959 to June 1963.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  In July 2017, these matters were remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of an increased rating for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is necessary.


FINDING OF FACT

The Veteran's sleep apnea was not manifested in service, and there is no competent medical evidence that shows it to be directly related to a disease, injury, or event in service.


CONCLUSION OF LAW

Service connection for sleep apnea is not warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the [V]eteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Lay evidence may be competent evidence to establish incurrence of a disability in service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

The Veteran contends that his sleep apnea is related to his service, but has not stated how this is so.  His service treatment records are silent for any report, finding, treatment, or diagnosis relating to a sleep disorder, including sleep apnea.

The earliest record of postservice treatment the Veteran received for sleep apnea is in June 2014, more than 50 years postservice.  A September 2014 private treatment record notes the Veteran's report that he had a sleep test "many years ago."  However, despite the Board's request for information relating to private treatment, the earliest record received noting sleep apnea is still June 2014.  Additionally, to date, no treatment record relates his sleep apnea to his service.

The Board has considered the Veteran's reports of having sleep apnea in service and does not doubt the sincerity of his belief that his sleep apnea is connected to service.  However, although lay persons are qualified to provide opinions on some simple and observable medical issues, determining the probable medical cause of sleep apnea is a complex medical issue that falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1376-77.  Therefore, medical evidence is required to address this issue.  The Veteran has not presented any evidence other than his lay assertions to relate his sleep apnea to service.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding of a causal link between the Veteran's sleep apnea and his service.  Therefore, the benefit of the doubt doctrine does not apply, and the appeal in the matter must be denied.


ORDER

Service connection for sleep apnea is denied.





REMAND

Although the Board regrets the additional delay, further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.  Specifically, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its July 2017 remand, the Board instructed the RO to obtain the actual audiograms from audiometric testing conducted in 2012 and 2014, to update the Veteran's VA treatment records, and to arrange for a VA examination if any additional records indicate that his hearing worsened.  The Board remand specifically requested  the audiograms conducted on December 7, 2012; August 11, 2014; September 29, 2014; and October 27, 2014.  

Although additional VA treatment records were added to the record, the RO failed to obtain the requested audiograms (other than the October 27, 2014, audiogram).  The Board further notes that the more recent VA treatment records also refer to audiometric testing (without including the actual audiograms) conducted on September 15, 2015; March 14, 2016; June 16, 2015; and September 18, 2017.  Those records also indicate that the Veteran's hearing disability has worsened.  See June, September, and December 2015, and September 2017 VA treatment records.

For these reasons, the Board has no option but to remand this issue again to obtain the requested audiograms (or confirmation that such records do not exist) and a current VA examination.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should specifically obtain for the record complete clinical records of all VA evaluations and treatment the Veteran has received for hearing loss (i.e., update to the present records of his VA treatment for bilateral hearing loss), to specifically include the ACTUAL AUDIOGRAM RESULTS from:
* December 7, 2012; 
* August 11, 2014; 
* September 29, 2014; 
* September 15, 2015; 
* March 14, 2016; 
* June 16, 2015; and 
* September 18, 2017

If such records are unavailable, a negative response must be obtained, which must be noted for the record and the Veteran so notified.

2.  Thereafter, the AOJ should arrange for the Veteran to be afforded a VA audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss.  In addition to reporting audiometry results, the examiner should elicit from the Veteran information as to the effect his hearing loss has on his daily living, and comment on the expected impact the degree of hearing loss found would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's reports of functional impairment are consistent with his level of hearing loss shown).  

A detailed explanation (rationale) is requested for all opinions provided.  By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


